Citation Nr: 1645954	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  11-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.     

This case was previously remanded by the Board, in December 2014, for further development.  

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for a headache disability has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been recharacterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in September 2014 and a transcript of that hearing has been associated with the claims file.  In an April 2016 letter, the Board informed the Veteran that the VLJ who conducted the September 2014 hearing is not available to participate in the decision on appeal and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, the Veteran declined the offer in a letter received by the Board in May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was scheduled for VA examinations on May 27, 2015, related to his claims for service connection for a headache disability and for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  The record reflects that the Veteran failed to report for these examinations.  On June 4, 2015, VA received a letter from the Veteran's representative stating that the Veteran reported he did not receive notification of the scheduled examinations and wished to have them rescheduled.  

Individuals for whom an examination has been authorized and scheduled are required to report for such examination unless good cause is shown for failure to report.  38 C.F.R. § 3.655 (2015).  In this case, it appears the Veteran may have had good cause for failing to report for his scheduled examinations.  In addition, he has shown a willingness to attend other VA examinations.  Therefore, the Veteran should be afforded another opportunity to attend VA examinations to ascertain the nature and etiology of the claimed disabilities.  However, the RO must remind the Veteran that if he desires help with his claims, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations, and failure to report for a VA examination without good cause may result in denial of the claims.  See 38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.655 (2015); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is by no means a one-way street.").  

Moreover, the Board finds that the January 2015 and April 2015 VA examination reports are not adequate for decision-making purposes.  With regard to the Veteran's claim for service connection for a headache disability, neither report provides an adequate etiological opinion.  The January 2015 report did not consider the Veteran's lay statements regarding onset and symptomatology.  In addition, the negative nexus opinion appears to be based solely on the absence of documentation of chronic headaches during and after service.  The Veteran is considered competent to establish the presence of observable symptomatology and such lay testimony "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Further, the mere absence of documented treatment since separation from service cannot be the sole basis for a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible").  Thus, on remand, the VA examiner must consider the Veteran's competent reports regarding the onset and symptomatology of his headaches, and any opinion rendered must not be based solely on the lack of contemporaneous medical records.

In April 2015, the VA examiner opined that the Veteran suffers from tension headaches that are less likely than not related to exposure to hydrogen sulfide from burn pits or other chemicals.  The stated rationale is that "tension headaches are commonly found in the population."  However, this rationale is not specific to the Veteran and it does not take into account the Veteran's exposure to chemicals during service.  In addition, the opinion does not address articles submitted by the Veteran in September 2014 regarding the health effects of chemical exposure.  Finally, the January 2015 and April 2015 reports of examination do not consider service connection for a headache disability under a secondary service connection theory of entitlement.  Notably, the Veteran was granted service connection for C5-C6 degenerative disc disease with mild to moderate central canal narrowing in a December 2015 rating decision.  However, an opinion has not been obtained as to whether the Veteran's headache disability is either proximately caused by or chronically aggravated by a service-connected disability, to include degenerative disc disease of the cervical spine.  Accordingly, an opinion should be obtained on remand as to these additional theories of entitlement to service connection for a headache disability.    

Similarly, the Board observes that the January 2015 report of VA examination is also inadequate with regard to the Veteran's claim for entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id. 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance; signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran has stated that he never had painful joints or body aches prior to service in the Persian Gulf.  The January 2015 VA examiner opined that it is "equally likely" that the Veteran's symptoms of muscle aches and skin sensations (described as pin pricks) are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  However, this opinion does not include a clear and reasoned discussion as to whether the Veteran's symptoms may be attributable to a diagnosed disorder.  The examiner merely cited to the Veteran's description of "occasional muscle aches" of the chest, arms, and occasionally back, and to skin sensations that feel "like pin pricks almost like a sunburn."  In addition, the examiner did not address the characteristics of the Veteran's muscle aches or skin sensations such as would be necessary to determine whether the undiagnosed illness has manifested to a compensable degree.  Accordingly, on remand, the VA examiner should provide an adequate rationale for any conclusion reached as to whether these symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War, and the characteristics of such symptoms should be provided in detail.

Finally, on remand, the Veteran's claims folder should also be updated to include VA treatment records compiled since August 20, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Omaha, Nebraska, VA Medical Center and all associated outpatient clinics dated from August 20, 2015, to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the nature and etiology of any disability manifested by generalized muscle pain, joint pain, and/or skin sensations that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record, including a copy of this remand, the examiner should opine as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaints of muscle pain, joint pain, and skin sensations can be attributed to a known clinical diagnosis or diagnoses.

(b)  If the muscle pain, joint pain, and skin sensations CANNOT be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness related to his service in Southwest Asia.  If so, describe in detail the objective indications of disability. 

(c)  If the muscle pain, joint pain, and skin sensations CAN be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to the Veteran's military service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The examiner is advised that the Veteran is competent to report observable symptomatology, and the Veteran's lay statements should be presumed to be credible for the purposes of this examination only. 

3.  Schedule the Veteran for a VA examination by a clinician who is capable of determining the nature and etiology of any headache disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record, including a copy of this remand, the examiner should opine as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability is caused by or related to military service, to include exposure to hydrogen sulfide from burn pits or exposure to other chemicals.  

In providing an opinion, the examiner is asked to specifically discuss the articles submitted by the Veteran in September 2014 regarding health effects of chemical exposure.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability is proximately due to, or chronically aggravated by, any service-connected disability, including C5-C6 degenerative disc disease with mild to moderate central canal narrowing.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The examiner is advised that the Veteran is competent to report observable symptomatology, and the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

4.  Notify the Veteran that he must report for any scheduled examinations and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.158, 3.655.

4.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




